Citation Nr: 0005510	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-09 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, avulsion fracture spinous process L-2, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a disability evaluation in excess of 10 
percent for low back strain, avulsion fracture spinous 
process L-2 prior to August 31, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which assigned the veteran's service-
connected low back disability a 10 percent evaluation, 
effective from April 24, 1996.  The veteran appealed with 
respect to that rating.  

The case was received by the Board and remanded to the RO in 
April 1998 for further development.  Subsequently during the 
course of appeal, a May 1999 rating decision assigned the 
veteran's service-connected low back disability a 40 percent 
evaluation.  That rating decision denied an evaluation in 
excess of 10 percent prior to August 31, 1998.  The case has 
since been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the present appeal has been obtained.

2.  The veteran's claim for increased evaluation of his 
service connected low back strain, avulsion fracture spinous 
process L-2 was received by the RO on June 24, 1996.

3.  The veteran's low back strain, avulsion fracture spinous 
process L-2 is currently manifested by severe restricted 
limitation of motion of the lumbosacral spine.

4.  An August 31, 1998 VA examination report is the earliest 
dated medical evidence of record that contains factually 
ascertainable evidence warranting an evaluation in excess of 
10 percent for low back strain, avulsion fracture spinous 
process L-2. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for low back strain, avulsion fracture spinous process L-2 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (1999).

2.  An effective date earlier than August 31, 1998, for the 
assignment of an evaluation in excess of 10 percent for low 
back strain, avulsion fracture spinous process L-2, is not 
warranted.  38 U.S.C.A. §§ 1155, 5110(b)(2) (West 1991); 38 
C.F.R. §§ 3.400, 4.1, 4.2, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet.App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability is a well-
grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has been 
provided recent Department of Veterans Affairs (VA) 
examinations to evaluate his back disorder and various 
treatment records have been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed the veteran's service medical records as well as 
all other evidence of record pertaining to the history of his 
service-connected back disability.  The Board has identified 
nothing in this historical record which suggests that the 
current evidence is not adequate to fairly determine the 
rating to be assigned for this disability.

A July 1973 RO rating decision granted service connection for 
low back strain, which was assigned a noncompensable 
evaluation.  The decision to grant service connection was 
based in part on service medical records showing that the 
veteran injured his back during service.  An October 1971 
service medical report contains an impression of compression 
fracture at L3, L2 spinous process.  The report of the 
veteran's May 1972 separation examination records an avulsion 
fracture, spinous process of L2, healed without sequelae.  An 
August 1996 rating decision increased the assigned evaluation 
for the veteran's service-connected back disability from a 
noncompensable level to 10 percent, effective from April 
1996.  That decision was based on a determination that recent 
VA clinical records showed findings in April 1996 sufficient 
to warrant an increase.  The RO determined that medical 
records showed complaints of chronic recurrent back pain, 
with findings of mild tenderness of paraspinal muscles, 
absent right deep tendon reflex, and congenital spinal 
stenosis at L3-L4 as shown on Computed Tomography (CT) scan 
of the lumbar spine.  The veteran appealed as to the assigned 
rating.  The Board remanded the case in April 1988, and after 
further development, a May 1999 rating decision assigned a 40 
percent evaluation effective from the date of a VA 
examination on August 31, 1998.

The recent evidence for consideration in assessing the 
severity of the veteran's back disability includes reports of 
private and VA treatment records and of VA examinations in 
August 1998 and April 1999.

The report of a May 1996 magnetic resonance imaging (MRI) 
examination noted that findings were moderately compromised 
secondary to the veteran's morbid obesity, causing graininess 
of the images.  No definite disc bulge or protrusion was 
noted at L3-4.  Congenital spinal stenosis was demonstrated 
with the thecal sac narrowed to 7 mm.  The neural exit 
foramina were patent bilaterally.  At L4-5, the epidural fat 
had become effaced by soft tissue density.  It appeared that 
the thecal sac was displaced posteriorly and was somewhat 
narrowed.  The neural exit foramina were patent bilaterally.  
At L5-S1, the epidural fat was effaced by soft tissue 
density, which was displacing the thecal sac posteriorly.  
The thecal sac was not narrowed.  The impression was that the 
apparent soft tissue density effacing the epidural fat at L4-
5 and L5-S1 may have been related to disc herniation, 
protrusion or extrusion.  The report also contains an 
impression of congenital spinal stenosis at L3-4.  

The report of a November 1996 VA examination of the spine 
noted complaints of chronic pain, which was continuous and 
variable in intensity.  On examination, the veteran 
demonstrated a slow deliberate gait.  On forward bending he 
was able to touch his toes and he had a reasonably good range 
of lumbosacral motion.  The report recorded flexion to 90 
degrees, extension to 20 degrees, and right and left lateral 
flexion to 25 degrees, bilaterally.  No spasm or deformity 
was found.  Neurologic testing in the lower extremities 
showed active and symmetrical deep tendon reflexes, normal 
manual muscle strength, a normal sensory examination, and 
negative straight leg raising bilaterally.  The report noted 
that X-ray examination of the lumbosacral spine showed 
residuals of an apparent spinous process fracture at L2; and 
some mild degenerative changes throughout the lumbar spine.  
The report contains a diagnosis of chronic lumbosacral 
strain.  The examiner concluded that the objective evaluation 
showed a good range of lumbosacral motion, with no signs of 
radiculopathy; and that X-rays showed possible residuals of 
an L2 spinous process fracture and some very mild 
degenerative changes.  The examiner noted that the veteran 
appeared to have mechanical low back pain, which was 
complicated by a rather substantial obesity problem.  

The veteran testified at a November 1996 hearing regarding 
the severity and symptomatology of his service-connected low 
back strain disability.  He testified that he had severe, 
constant pain affecting his lower back, and sometimes 
radiating into his legs; and that his arms and hands go numb.  
He further described his symptoms and the effect on his 
abilities and work.

An April 1997 private medical report contains findings from 
magnetic resonance imaging (MRI) examination.  That report 
contains an impression of disc degeneration at L3-L4 with 
facet hypertrophy, causing mild central stenosis and 
impingement on the thecal sac by facet arthrosis mainly on 
the right side.

The veteran testified at a November 1997 Travel Board hearing 
regarding the severity and symptomatology of his service-
connected low back strain disability, and its effect on his 
abilities.  He described a constant pain in the lower back, 
which radiates into his legs and into his arms causing 
numbness in the arms and legs.  Although constant, the pain 
became more intense during the course of the day when he 
worked.  He had daily muscle spasms, difficulty sleeping, 
stiffness in the morning, and other symptoms and difficulties 
due to his back condition.  

The report of an August 1998 VA orthopedic examination of the 
spine noted complaints of chronic lower back pain with 
variable intensity.  The veteran reported that his activity 
level had been reduced rather substantially and he could 
barely walk 100 yards.  He reported that lower back pain 
radiated into both lower extremities.  Examination revealed 
that the veteran demonstrated a slow deliberate gait.  On 
forward bending, he could not touch his toes and his range of 
lumbosacral motion was quite restricted.  Lumbosacral flexion 
was to 15 degrees, extension was to 5 degrees, right and left 
lateral flexion were both to 5 degrees.  No spasm or 
deformity was found on inspection.  Neurologic testing in the 
lower extremities showed active and symmetrical deep tendon 
reflexes, normal manual muscle strength, a normal sensory 
examination, and negative straight leg raising bilaterally.  
X-ray examination of the lumbosacral spine was normal.  The 
report contains a diagnosis of chronic lumbosacral strain 
with apparent MRI evidence of spinal stenosis.

The report of an April 1999 VA orthopedic examination of the 
spine noted that during the August 1998 VA examination, 
lumbosacral X-rays were normal, with no evidence of residuals 
of an L2 compression fracture or of disk degeneration at L3-
4, as suggested by an earlier MRI in April 1997.  The veteran 
reported complaints of chronic mechanical lower back pain 
with stiffness.  He reported having prominent pain daily and 
denied any episodes of more severe pain.  The report noted 
that the veteran worked as an automobile mechanic, and tries 
to adjust his work activities to allow work in spite of his 
chronic prominent lower back pain.  He reported that the pain 
radiated into both lower extremities, and that occasionally 
his knees and legs would give out.  On examination, the 
examiner noted that the veteran was morbidly obese, 
demonstrated a normal gait and did not require ambulatory 
aids.  On forward bending, there was very little motion.  
Lumbosacral flexion was to 15 degrees, extension to 5 
degrees, and right and left lateral flexion was to 5 degrees, 
bilaterally.  The report contains a diagnosis of chronic 
lumbosacral strain with L3-4 mild degeneration and facet 
hypertrophy and mild central stenosis.  

The April 1999 VA examination report concluded with comments 
and opinion regarding the veteran's back disability.  The 
examiner indicated that the veteran was a 50 year old 
morbidly obese man with chronic back pain, which was 
certainly adversely affected by his weight of 325 pounds.  
The examiner noted that the back symptoms and obesity had led 
to very restricted lumbosacral motion.  The examiner noted 
that an April 1997 MRI scan of the lumbosacral spine showed 
disk degeneration at L3-4 with facet hypertrophy.  The 
examiner opined that these degenerative changes were probably 
related to the aging process and the veteran's obesity.  The 
examiner did not believe that these degenerative changes were 
a direct result of the L2 compression fracture, which was 
part of the service connected condition.  The examiner noted 
that the veteran did not have flare-up episodes but the pain 
was constant and severe.  The examiner opined that the 
veteran's marked limitation of lumbosacral motion was 
evidence of functional loss due to pain, and that the 
functional loss and limitation of motion were related both to 
the pain as well as to morbid obesity.  The examiner noted 
that the veteran did show some mild incoordination, weakened 
motion, and fatigability during examination.  The examiner 
opined that the fatigability was not excessive but rather 
what would be expected, considering the mechanical lower back 
pain and morbid obesity.  The examiner concluded with an 
opinion that the disk degeneration of L3-4 causing mild 
central stenosis was not related to the prior compression 
fracture at L2, which was not apparent on recent lumbosacral 
X-ray examination.  
   
The claims file includes VA clinical records of recent 
treatment from 1995 and thereafter, showing treatment for 
various complaints and conditions.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995). The Board notes that 
under 38 C.F.R. § 4.40, the rating for an orthopedic disorder 
should reflect functional limitation which is due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. § 4.45.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  
Moreover, it is the intention of the rating schedule to 
recognize actually painful, unstable, or maligned joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joints.  See 38 C.F.R. § 4.59.

Under Diagnostic Codes 5285-5295, the veteran's low back 
strain, avulsion fracture spinous process L-2 is currently 
evaluated as 40 percent disabling, and prior to August 31, 
1998, as 10 percent disabling.

Under Diagnostic Code 5292, the criteria for a 10 percent 
evaluation include findings reflective of a slight limitation 
of motion of the lumbar spine.  Moderate limitation of motion 
warrants a 20 percent evaluation, and severe limitation of 
motion of the lumbar spine warrants a 40 percent evaluation.  

The veteran may also be evaluated under Diagnostic Code 5295.  
Under that diagnostic code, the criteria for a 10 percent 
evaluation requires findings reflective of lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation 
requires findings reflective of a severe lumbosacral strain, 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, a marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The veteran's service-connected low back strain disability 
may also be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5289 or 5293.  Under Diagnostic Code 5289 the criteria for a 
40 percent evaluation contemplate findings reflective of 
favorable ankylosis of the lumbar spine.  The criteria for 
the next higher 50 percent evaluation contemplate findings 
reflective of unfavorable ankylosis of the lumbar spine. 
However, ankylosis (bony fixation) has not been clinically 
demonstrated or diagnosed.

Under Diagnostic Code 5293,the criteria for a 10 percent 
evaluation contemplate findings reflective of intervertebral 
disc syndrome, with mild symptoms.  A 20 percent evaluation 
is warranted for moderate symptoms with recurring attacks.  A 
40 percent evaluation contemplate findings reflective of 
intervertebral disc syndrome, with severe, recurring attacks, 
with intermittent relief.  The criteria for the next higher 
60 percent evaluation requires findings reflective of a 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

Evaluation in Excess of 40 Percent for Low Back Strain 
Disability

The veteran is already assigned a 40 percent evaluation, 
which is the highest rating allowed under Diagnostic Codes 
5292 and 5295.  Consequently, evaluation of his service-
connected low back strain, avulsion fracture spinous process 
L-2 under either of those diagnostic codes would not yield a 
higher evaluation for the veteran.

There is no evidence of symptoms of intervertebral disc 
syndrome that would warrant a higher evaluation under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  The clinical evidence 
shows that motion of the lower back does result in pain, but 
the symptoms are not reflective of a pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

VA's General Counsel has determined that intervertebral disc 
syndrome involves loss of range of motion.  Therefore, 
pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a disability is 
evaluated under Diagnostic Code 5293.  See VAOPGCPREC 36-97 
(December 1997).  38 C.F.R. § 4.45 provides that the factors 
of disability regarding joints reside in reduction of their 
normal excursion of movements in different planes.  Inquiry 
will be directed to considerations of less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  See 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

However, even considering the veteran's complaints of pain, 
the preponderance of the evidence is against a finding of 
more than severe intervertebral disc syndrome. Moreover, 
while there is clearly limitation of motion, the reported 
findings as to range of motion do not show more than severe 
loss of motion, even when consideration is given to 
additional loss of motion due to pain, weakness, fatigue and 
incoordination.  Findings in the April 1999 VA examination 
indicate that there was severe limitation of lumbosacral 
motion that was evidence of functional loss due to pain.  
However, the functional loss and limitation of motion were 
related not only to pain, but also to the veteran's morbid 
obesity.  Those findings also indicated that the veteran only 
showed some mild incoordination, weakened motion and 
fatigability.  The fatigability was not felt to be excessive, 
but as expected considering the mechanical lower back pain 
and morbid obesity.    

Under Diagnostic Code 5285, residuals of a fracture of a 
vertebra with cord involvement, bedridden, or requiring long 
leg braces is rated 100 percent.  Without cord involvement 
but with abnormal mobility requiring a neck brace (jury mast) 
warrants a 60 percent evaluation.  In other cases the 
disability is rated in accordance with definite limitation of 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  The evidence does not reflect any residuals 
reflective of the criteria necessary for a 60 or 100 percent 
evaluation under Diagnostic Code 5285.  Nor does the evidence 
show any demonstrable deformity of a vertebral body at L2.  
The examiner in the recent VA examination of April 1999 
opined that degenerative changes at L3-4 were probably 
related to the aging process and the veteran's obesity, and 
not believed to be a direct result of the service-connected 
L2 compression fracture.  Therefore, an added 10 percent 
under Diagnostic Code 5285 for demonstrable deformity of a 
vertebral body, is not warranted.   

In conclusion, on reviewing the evidence of record, the Board 
does not find a basis for an increase in excess of 40 percent 
for the veteran's service-connected low back strain 
disability.  The most recent clinical evidence shows that the 
veteran was reporting that he experienced prominent daily, 
chronic mechanical lower back pain with stiffness, which 
radiated into both lower extremities, and which was without 
episodes of more severe pain.  The veteran had severe 
limitation of lumbosacral motion and impairment due to his 
lumbar disability.  The veteran's service-connected back 
disability therefore does not show the criteria necessary for 
a higher evaluation under any of the relevant diagnostic 
codes.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (1999).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
recently for treatment of his low back condition.  Although 
he has had to make adjustments to work due to his chronic 
prominent lower back pain, the evidence shows that he is able 
to work full time as an auto mechanic.  Based on this 
information, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

Evaluation in Excess of 10 Percent Prior to August 31, 1998

The veteran's reopened claim for an increased rating for his 
low back disability was received on June 24, 1996.  The 
August 1996 rating decision assigned a 10 percent evaluation 
effective from April 24, 1996, based on clinical evidence 
from this date, which the RO determined to show 
symptomatology warranting an increase to 10 percent.  

The effective date of an increased evaluation will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later, unless specifically provided otherwise.  
38 C.F.R. § 3.400, 3.400(o)(1).  The applicable laws also 
provide that the effective date of an increased rating "shall 
be the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application or claim 
is received within one year from such date."  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997).  Additionally, 38 C.F.R. § 3.157(b) provides 
that the date of a relevant outpatient or hospital 
examination or admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of an 
informal claim for increased benefits with respect to 
disabilities for which service connection has been granted.  
Accordingly, the issue is whether between June 24, 1995, a 
year prior to the receipt of the reopened claim, and August 
31, 1998, the effective date for a 40 percent evaluation, it 
was factually ascertainable that the service-connected back 
disability had undergone an increase in severity such as to 
warrant an evaluation in excess of 10 percent.  

The evidence of record prior to August 31, 1998, however, 
does not show that the veteran manifested symptomatology that 
approximated or more nearly approximated those necessary for 
a higher evaluation under the rating criteria. Although the 
veteran was seen at a VA outpatient clinic on occasions 
during this period, he was treated for other unrelated 
disorders as well as for low back pain complaints.  Relevant 
findings included that the veteran had degenerative disk 
disease at L3-L4, which caused mild central stenosis and 
impingement.  Most related clinic visits concluded with 
assessments of low back pain.  In May 1996, the examiner 
found no tenderness in the lumbosacral vertebrae; mild 
tenderness of the paraspinal area with no palpable spasm.  
Straight leg raising was negative.  The assessment was 
chronic low back pain with no exacerbation.  

As indicated above, the November 1996 VA examination found 
that the veteran manifested a good range of lumbosacral 
motion, with no signs of radiculopathy or spasm.  X-rays 
showed possible residuals of an L2 spinous process fracture 
and some very mild degenerative changes.  Although the 
veteran appeared to have mechanical low back pain, the 
examiner indicated that this was complicated by an unrelated, 
rather substantial obesity problem.  

The evidence prior to August 31, 1998 does not reflect more 
than slight limitation of motion of the lumbar spine; or a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; or other criteria that would warrant an 
evaluation in excess of 10 percent.  There is simply no 
competent medical evidence to show that an increased level of 
disability was shown during this period.  The earliest 
evidence of such an increase in severity is not shown until 
the VA orthopedic examination of the spine performed on 
August 31, 1998.  At that time, the veteran was shown to 
manifest a quite restricted limitation of motion of the 
lumbosacral spine as compared with earlier findings, a 
significantly increased level of pathology.  

The Board finds that the orthopedic evaluation of August 31, 
1998, is the first instance when symptomatology was 
documented that warrants the 40 percent evaluation currently 
in effect.  As there is no medical evidence of an increase in 
disability warranting an increased evaluation prior to that 
date, the Board finds that an effective date prior to August 
31, 1998 for the assignment of an evaluation in excess of 10 
percent for the  veteran's low back disability is not in 
order.  38 U.S.C.A. §§ 1155, 5110(b)(2); 38 C.F.R. §§ 
3.400(o).

In reaching the foregoing determinations, the Board has 
considered the complete history of the veteran's low back 
strain disability.  The Board has also considered the current 
clinical manifestations of this disability and its effect on 
the veteran's earning capacity, as well as the effects upon 
his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The functional impairment which can be attributed to 
pain or weakness has also been considered, see 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca, 8 Vet.App. at 206.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

An increased rating for low back strain, avulsion fracture 
spinous process L-2 is denied.

An effective date prior to August 31, 1998 for the assignment 
of an evaluation in excess of 10 percent for low back strain, 
avulsion fracture spinous process L-2 is denied.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

